NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2004-1579


                                   DENNIS N. PIXTON,

                                                        Plaintiff-Appellant,

                                            v.

                  B&B PLASTICS, INC. (doing business as Gambler),
                     MICHAEL SURMAN, and JOAN BRINGGER
         (as personal representative of the estate of Jack Russell Bringger, III),

                                                        Defendants-Appellees.


       Gayle Halligan, Attorney at Law, of Fort Lauderdale, Florida, argued for plaintiff-
appellant.

       Jeff M. Brown, Lavalle, Brown, Ronan & Mullins, of Boca Raton, Florida, argued
for defendants-appellees.

Appealed from: United States District Court for the Southern District of Florida

Judge Kenneth A. Marra
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2004-1579



                                 DENNIS N. PIXTON,

                                                                 Plaintiff-Appellant,

                                           v.

                 B&B PLASTICS, INC. (doing business as Gambler),
                    MICHAEL SURMAN, and JOAN BRINGGER
        (as personal representative of the estate of Jack Russell Bringger, III),


                                                                 Defendants-Appellees.


                                    Judgment

ON APPEAL from the        United States District Court
                          for the Southern District of Florida

in CASE NO(S).            99-CV-6360.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LINN, and DYK, Circuit Judges )

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT


DATED April 8, 2010                         /s/ Jan Horbaly
                                           Jan Horbaly, Clerk